Citation Nr: 1325311	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  13-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability.

2.  Entitlement to service connection for sinusitis, including allergic fungal sinusitis.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 2007 to January 2008, and periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Columbus, South Carolina, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her March 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at the local RO to provide testimony in support of her claims.  The hearing was scheduled for July 11, 2013, but the Veteran requested the hearing be rescheduled; however, this has not been done.  

The Veteran's request for a hearing should be honored; therefore, the Board is without discretion and must remand the appeal, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and schedule her for a hearing before a Veterans Law Judge, sitting at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or she fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


